Citation Nr: 1758791	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a neck disorder.

2. Entitlement to service connection for a back disorder.

3. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as secondary to service-connected gastroesophageal reflux disease (GERD).

4. Entitlement to service connection for obstructive sleep apnea (OSA), including as secondary to service-connected GERD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to January 1987. Afterwards, he was a member of the Army National Guard, during which he had active service from June 2008 to June 2009. He served in Iraq from September 2008 to May 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2013 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) which-in pertinent part, denied the benefits sought on appeal. An October 2012 rating decision initially denied the claims. Service treatment records (STRs) from the Veteran's first term of service were added to the file. Hence, the claims were reconsidered.  See 38 C.F.R. § 3.156(c) (2017).

In January 2017, the Veteran testified at a Board hearing at the RO before the undersigned. A transcript of the hearing testimony is associated with the claims file.

The issues of entitlement to service connection for COPD and OSA, both as due to service-connected GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The weight of the probative evidence of record is against a finding of a currently diagnosed neck or back disorder.


CONCLUSIONS OF LAW

1. The requirements for entitlement to service connection for a neck disorder have not been met. 38 U.S.C. §§ 1110, 1131, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The requirements for entitlement to service connection for a back disorder have not been met. 38 U.S.C. §§ 1110, 1131, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

Prior to issuance of the March 2013 rating decision, via letters dated in December 2011 and February 2012, VA provided the Veteran with notice. Additionally, 
VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). He was not afforded an examination in conjunction with his neck and back claims. The Board, however, finds that the low threshold for an examination was not triggered, to include by the Veteran's hearing testimony.

VA will provide a medical examination or obtain a medical opinion where there is insufficient competent medical evidence to make a decision on the claim but: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). All four criteria must be met, to include insufficient competent medical evidence of record.

In the instant case, only Criterion 2 is present. Although the service treatment records (STRs) are negative for neck or back complaints, and both were assessed as normal at the end of the first tour of active service (02/21/2013 STR-Medical, p. 42), the Veteran testified to neck and back symptoms which he attributed to the impact of 25 parachute jumps with gear that weighed up to 60 pounds, and his duties as a truck driver, during which he bounced around. The Veteran is fully competent to testify to in-service events. See 38 C.F.R. § 3.159(a)(2). Additionally, the Veteran's DD Form 214 indicates he earn a parachutist badge. Nonetheless, there still must be evidence of a currently diagnosed disorder. This is further discussed later in this decision. For now, however, the Board finds no failure to assist the Veteran by the fact that no neck or back examination was conducted.

The Veteran's STRs, non-VA, and VA treatment records are in the claims file.  Neither the Veteran nor his representative has asserted that there are additional records to obtain. As such, the Board will proceed to the merits of the appeal.

Governing Law and Regulations

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology. See Layno, 6 Vet. App. at 470 (stating that a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

A Report of Medical Examination associated with the Veteran's separation from his second tour of duty is not of record. An October 2009 Post-Deployment Health Re-Assessment report, however, reflects that the Veteran report concern with water/red eyes, and left foot, left shoulder, and heartburn problems. (12/20/2011 STR-Medical-Photocopy, p. 19)

As noted above, the first requirement for service connection is that there be a currently diagnosed disorder (or persistent or recurrent symptoms of a disability under the duty to assist). The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 
26 Vet. App. 289, 294 (2013). 

In this case, there is no competent evidence of either a currently diagnosed neck or back disorder. The undersigned informed the Veteran of this fact at the hearing. (Hearing Testimony, p. 17) In this regard, the record was held open for 60 days to allow for the submission of such evidence. Evidence from a chiropractor was not submitted; however a March 2017 opinion by a nurse practitioner was and it notes the Veteran's neck and back pain are "service related" issues. However, the nurse did not indicate a currently diagnosed disorder or persistent or recurrent symptoms of a disorder of the back or neck and did not provide any rationale to indicate such a link. (04/05/2017 Medical Treatment-Government Facility, p. 2) The Board also acknowledges the Veteran's testimony of pain, to include trouble turning his head to the left, and treatment with a chiropractor. As noted above, the records from the chiropractor were not submitted and there is not enough identifying information. 38 C.F.R. § 3.159(c)(1)(i). The Board notes that there must be evidence of an underlying disorder because pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

In the absence of evidence of currently disorders, there is no disease or injury to which service connection may attach. Hence, the weight of the evidence is against the claims. 38 C.F.R. § 3.303.

To close the loop on the duty to assist, the Board notes that the competent evidence does show pain, to include as testified to by the Veteran at the hearing.  Even if this is considered to be persistent or recurrent, the Board finds that the evidence lacks an indication of relationship to service. While the March 2017 statement states the back and neck pain are service related, it is a bald statement.  As the there is no indication of familiarity with the Veteran's medical history, to include the in-service event previously referenced, related to the back or neck and no rationale, the Board places no weight on this statement as an indication of a relationship to service.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.


REMAND

A February 2012 VA examination report reflects that the examiner opined that neither the Veteran's COPD nor OSA was causally connected to his active service. (02/07/2012 VA Examination) At the hearing, however, the Veteran asserted that the disorders were due to his service-connected GERD.

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The claims have not considered on a secondary basis. Hence, additional medical assessment is needed before the Board may render a decision.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all relevant treatment records generated since the Statement of the Case (SOC) are added to the claims file.

2. After the above is complete, send the claims file to an appropriate medical examiner. Ask the examiner to opine on the following:

Is there is at least as likely as not (50-percent probability) that either the Veteran's COPD or OSA, or both, is due to his service-connected GERD?

If the answer to the above is, No, is there is at least as likely as not (50-percent probability) that the service-connected GERD worsens/aggravates either the COPD, OSA, or both? If so, please provide a baseline of aggravation in terms of a percentage.

The examiner must provide a comprehensive explanation or rationale for all opinions provided.

If the examiner advises that the requested opinions cannot be rendered without examining the Veteran, then AOJ will arrange for such an examination.

3. After the above is complete, re-adjudicate the issues on appeal. If the decision remains in anyway adverse to the Veteran, issue him and his representative a Supplemental SOC (SSOC) and then return the case to the Board, if all is in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


